Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sanok Jeffery on 2/17/2021.
The application has been amended as follows:
Claim 1 has been amended as follows:
1.            A connecting element for making electrical contact with at least one separator plate of a fuel cell stack, comprising:

a contact element which is arranged in the housing and has a contact end for making contact with the separator plate and has a connection end for connection to a continuing line, wherein a positive z-direction is defined from the contact end in the direction of the connection end;
a cutout in a wall of the housing, wherein
the cutout is a passage hole,
the contact element is positioned in the cutout, 
the contact end is arranged on a first side of the cutout in the wall of the housing, 
the connection end is arranged on a [[the]] second, opposite, side of the cutout in the wall of the housing,
the contact element has an interlocking element which bears in an interlocking manner against the housing on the first side of the cutout, and
the contact element is formed so as to be insertable into the cutout in the positive z-direction.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, US Patent Application Publication 2004/0028969 to Aoto, US Patent Application Publication 2008/0143061 to Steinbach et al. and US Patent Application Publication 2013/0209911 to Otake et al. teach the claim limitations except, “a cutout in a wall of the housing, wherein the cutout is a passage hole, the contact element is positioned in the 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have the connecting element with the specific structure as claimed in order to securely fasten and couple the separator plate with the cell voltage monitoring module.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/LINGWEN R ZENG/Examiner, Art Unit 1723